Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to applicant’s 06/03/2021 amendment/responses in the application of MARKHAM et al. for “METHOD AND APPARATUS FOR BATCH RADIO RESOURCE COMMAND AND CONTROL IN OVERLOAD NETWORKS” filed 11/14/2019.   The amendments/response to the claims have been entered.   No claims have been canceled.   No claims have been added.  Claims 1-20 are now pending. 
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,530,891. Although the claims at issue are not identical, they are not patentably distinct from each other because the metes and bounds of claim 1 for instant application and the metes and bounds of claims . 
Instant Application
US Patent No. 10,530,891
1.  A communication system comprising: 

a first apparatus including a single application processor, a non-transitory memory including instructions operably coupled to the single application processor, and a local group of discrete radio resources each including a modem operably coupled to the single application processor, the single application processor of the first apparatus configured to execute the instructions of:






sending a request for capacity information to a second, remote apparatus, the second apparatus including a single application processor, non-transitory memory operably coupled to the single application processor, and a local group of discrete radio resources each including a modem operably coupled to the single application processor; and-


determining, from the local group of discrete radio resources of the first and second apparatuses, a dedicated radio resource to handle a communication request from a node in an area with limited network connectivity: and

sending, via the dedicated radio resource, a reply to the communication request of
the node.
1. A communication system comprising: 

a first apparatus including a single application processor, a non-transitory memory operably coupled to the single application processor, and a local group of discrete radio resources each including a modem operably coupled to the single application processor, the single application processor of the first apparatus being configured to execute instructions of: 

receiving a request from a first user equipment to communicate with a second user equipment in an overloaded network; checking capacity of the local group of radio resources; 

sending a capacity request for information to a second, remote apparatus in the overloaded network, the second apparatus including a single application processor, non-transitory memory operably coupled to the single application processor, and a local group of discrete radio resources each including a modem operably coupled to the single application processor; and 

determining, from the radio resources of the local group of the first and second apparatuses, a dedicated radio resource to handle the request from the first user equipment.


5. The communication system of claim 4, wherein the first apparatus is configured to execute the instructions of assigning .




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is not clear what it meant by “sending, via the dedicated radio resource, a reply to the communication request of the node.”  Based on the claim preceding steps, it appear that “the dedicated radio resource” is only between the first and second apparatuses, not between the “node” and the first apparatus.  Therefore, the first apparatus cannot send “via the dedicated radio resource” the reply to the communication request of the node. 

Regarding claim 12, it is not clear what it meant by “sending, via the dedicated radio resource, a reply to the communication request of the node.”  Based on the claim preceding steps, it appear that “the dedicated radio resource” is only between the first 

Regarding claim 18, it is not clear what it meant by “sending, via the dedicated radio resource, a reply to the communication request of the node.”  Based on the claim preceding steps, it appear that “the dedicated radio resource” is only between the first and second edge routers, not between the “node” and the first edge router.  Therefore, the first edge router cannot send “via the dedicated radio resource” the reply to the communication request of the node. 

Claims 2-11, 13-17, and 19-20 are rejected to as being dependent upon a respective rejected base claim.
	
Response to Arguments
Applicant's arguments filed 6/3/2021 have been fully considered but they are not persuasive. 
Double Patenting
The examiner respectfully disagrees with the applicant’s argument.  The applicant amendment of the subject matter “a request from a node in an area with limited network connectivity” is still in compassed by the claim limitation “receiving a request from a first user to communicate with a second user equipment in an overloaded network” of US Patent No. 10,530,891.   The second amendment of 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BOB A PHUNKULH/Primary Examiner, Art Unit 2412